— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1990, which assessed Empire State Ballet Theatre of Western New York, Inc. for additional unemployment insurance contributions.
The Empire State Ballet Theatre of Western New York, Inc. has failed to comply with the undertaking requirement of Labor Law § 625, thereby depriving this Court of jurisdiction (see, Matter of PNS Agency [Roberts], 110 AD2d 1008, 1010; see also, Matter of Morris v Tax Appeals Tribunal, 171 AD2d 961, 962). The appeal must therefore be dismissed.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the appeal is dismissed, without costs.